AFFIRMED; Opinion Filed June 9, 2016,




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-15-01076-CV

 JERRY CHAMBERS, MARSHA CHAMBERS, AND JASON CHAMBERS, Appellants
                             V.
             ALLSTATE INSURANCE COMPANY, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 87353-422

                           MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Lang
                                   Opinion by Justice Lang

       Appellants Jerry Chambers, Marsha Chambers, and Jason Chambers (collectively, “the

Chambers” or “Plaintiffs”) filed this lawsuit against appellee Allstate Insurance Company

(“Allstate”) following a motor vehicle accident. The Chambers asserted, among other claims, a

promissory estoppel claim respecting medical expenses arising from the accident. Following

final disposition of the Chambers’s other claims, the trial court signed an order granting

Allstate’s motion for no-evidence and traditional summary judgment on the Chambers’s

promissory estoppel claim respecting medical expenses.

       Proceeding pro se on appeal, the Chambers assert eighteen issues challenging the trial

court’s summary judgment as to that claim. We decide against the Chambers on their eighteen
issues. The trial court’s judgment is affirmed. Because the law to be applied in this case is well

settled, we issue this memorandum opinion. See TEX. R. APP. P. 47.2(a), 47.4.

                                    I. FACTUAL AND PROCEDURAL CONTEXT

            In July 2008, Jerry1 and a driver insured by Allstate were involved in a motor vehicle

accident. Jerry was operating a motorcycle and Allstate’s insured was driving a car. On July 6,

2010, the Chambers, proceeding pro se in the trial court, filed trial court cause number 81338-

422, in which they alleged multiple causes of action against Allstate, its insured, and several

others. In 2012, the Chambers’s claims against Allstate were severed into this case, trial court

cause number 87353-422.2

            In the Chambers’s July 9, 2013 verified amended petition in this case, they contended in

part that an Allstate “adjuster” made “two joint oral promises” to them on August 18, 2008,

promising to pay (1) “all the medical expenses which had currently been incurred by Mr.

Chambers as of August 18, 2008 directly to the medical providers” and (2) “$3321.00 for the

motorcycle directly to the Plaintiffs.” According to the Chambers, Allstate did not make any of

the payments allegedly promised. The Chambers (1) asserted they foreseeably and justifiably

relied upon Allstate’s promises to their detriment and (2) sought to recover payment for the

motorcycle and more than $197,000 in medical expenses.

            Subsequently, both sides moved for summary judgment on the Chambers’s claims against

Allstate. In support of their motion for summary judgment, the Chambers filed at least two

affidavits, including a September 19, 2013 “Affidavit of Jerry Chambers Concerning Amount of

Reliance Damages.”                    Attached to that affidavit was a “Subrogation and Reimbursement

Agreement” (the “Subrogation Agreement”) between Jerry and “Automobile Mechanics’ Local

     1
         We refer to the Chambers by their first names when necessary for clarity.
     2
      Allstate filed a general denial answer in trial court cause number 81338-422 prior to severance. The record does not show any subsequent
answer filed by Allstate.



                                                                       –2–
701 Union and Industry Welfare Fund,” which Jerry described as his “health insurance

company.” In the affidavit, Jerry stated he signed the Subrogation Agreement “because Allstate

had not made the promised currently incurred emergency medical expense payments directly to

the providers between August 18, 2008 and October 24, 2008” and “the Health Insurance

Company explained that they could not authorize my out-of-hospital medical care UNTIL the

emergency medical expenses which were incurred between July 9th and August 6th of 2008

were paid or the Subrogation Agreement was signed.” (emphasis original).

       Following several hearings, the trial court signed a March 24, 2014 “final and

appealable” order denying the Chambers’s motion for summary judgment and granting summary

judgment in favor of Allstate. The Chambers appealed that order to this Court. In a February 5,

2015 opinion, this Court affirmed in part, but agreed with the Chambers’s argument that the trial

court’s order was “incomplete.” Chambers v. Allstate Ins. Co., No. 05-14-00065-CV, 2015 WL
481191, at *8 (Tex. App.—Dallas Feb. 5, 2015, no pet.) (mem. op.). Specifically, this Court

concluded “although the trial court thought it had disposed of all the Chambers’ claims, one

claim remained unresolved—the promissory estoppel claim relating to Jerry’s medical

expenses.” Id. Accordingly, this Court reversed the trial court’s March 24, 2014 order in part

and remanded the case to the trial court for further proceedings respecting that claim. Id. at *9.

       On remand in the trial court, the Chambers filed a March 2, 2015 verified “first amended

original petition,” which is the live petition in this case. In that petition, they asserted the same

allegations described above respecting their promissory estoppel claim for medical expenses and

stated (1) “[t]he Plaintiffs are seeking specific performance of the promised payments that were

promised and accepted in the August 18, 2008 promissory estoppels [sic] agreement”; (2) “[i]t

would be an injustice for the Plaintiffs to receive damage compensation for any amount less than

the promised amount that was to have been paid directly to the providers, and which has been

                                                –3–
established as being $237,962.38”; and (3) “Appendixes One–Four filed on October 26, 2010

under cause number 81338-422 and transferred to this Severed Cause Number 87353-422 are

still active appendixes.”

       Additionally, Marsha filed a March 2, 2015 “Affidavit of Facts in Support of Promissory

Estoppel Claim” in which she testified in part (1) she personally spoke with an Allstate adjuster

on August 18, 2008, and he “made two promises directly to me personally”; (2) the Allstate

adjuster “promised and stated” in part that “Allstate would pay my husband’s current medical

expenses which had been incurred between the accident on July 9, 2008 and the time of this

promised agreement being made on August 18, 2008 since when my husband had already been

released from the hospital on August 6, 2008”; (3) the Allstate adjuster “fully understood that we

were relying on the adjuster’s promise to make the definite amount of the payments of the

currently incurred medical expense payments directly to the medical providers for the services

rendered between July 9th and August 6th of 2008”; (4) if Allstate had “honored” that

“promise,” the Chambers “would not have had the hospital and doctor liens filed against them

and would not have been forced to sign the Subrogation Agreement”; (5) the Allstate adjuster

“never stated that his promise to pay for the . . . medical expenses, incurred between the time of

the accident on July 9, 2008 and the time that the adjuster was making the promise on August 18,

2008, was in any question or that we could not fully rely and act upon the two promises that he

was making as a valid and authorized representative of Allstate”; and (6) the only way to avoid

injustice is to enforce the Allstate adjuster’s promise respecting medical expenses.

       Further, on that same date, the Chambers filed a document titled “Appendix Five for the

First Amended Original Petition Separately Against Allstate Since Severance Was Granted.”

That appendix consisted of (1) excerpts from a reporter’s record of a January 31, 2012 hearing




                                               –4–
on Allstate’s prior motion for summary judgment that was ruled on by the trial court in its March

24, 2014 order described above and (2) a receipt respecting repairs to Jerry’s motorcycle.

       On May 7, 2015, Allstate filed a combined no-evidence and traditional motion for

summary judgment on the Chambers’s promissory estoppel claim for medical expenses.

Therein, Allstate contended in part there is no evidence of “any of the four elements” of that

claim, which elements Allstate described as follows: (1) the defendant made a promise to the

plaintiff; (2) the plaintiff reasonably and substantially relied on the promise to his detriment; (3)

the plaintiff’s reliance was foreseeable by the defendant; and (4) injustice can be avoided only by

enforcing the defendant’s promise. Further, Allstate argued (1) any alleged promise was not

sufficiently specific and definite enough to be enforced and (2) any alleged reliance on the

indefinite alleged promise was unreasonable. Attached as exhibits to Allstate’s motion were (1)

a copy of the insurance policy of Allstate’s insured; (2) excerpts from the reporter’s record of the

January 31, 2012 hearing on Allstate’s prior motion for summary judgment described above; and

(3) excerpts from a reporter’s record of a September 20, 2013 hearing on that same summary

judgment motion.

       The Chambers filed a combined response to Allstate’s no-evidence and traditional

summary judgment motion.        In their response, the Chambers asserted in part (1) because

“Allstate admitted . . . that the promise to pay for the motorcycle actually occurred” and

“Plaintiffs have alleged that they would have not released the motorcycle to the Allstate adjuster

unless the property damage and the currently incurred medical expenses were both included in

the Allstate adjuster’s promise to pay agreement which was made on August 18, 2008,” “it

becomes the finder of disputed conclusions of facts duty to determine and resolve the disputed

issue of whether the promise to pay agreement made by the Allstate adjuster on August 18, 2008

also included the promise to pay for the medical expenses that had already been incurred by Mr.

                                                –5–
Chambers”; (2) because “Plaintiffs have alleged that they justifiably relied on the Allstate

adjuster’s promise to pay for all medical services rendered to Mr. Chambers before the August

18, 2008 date,” “it becomes the finder of disputed conclusions of facts duty to determine and

resolve the disputed issue of whether the Plaintiffs were harmed by relying on the Allstate

adjuster’s promise to pay the medical expenses already incurred by Mr. Chambers and . . .

determine the dollar value of the Plaintiffs’ damages”; (3) because “Plaintiffs have alleged that it

was foreseeable to the Allstate adjuster that the Plaintiffs would rely on the promises made by

the Allstate adjuster on August 18, 2008 and . . . they acted upon the promises . . . by signing a

secondary agreement to procure the temporary payment of Mr. Chambers’s medical expenses,”

“it becomes the finder of disputed conclusions of facts duty to determine and resolve the

disputed issue of whether it was foreseeable to the Allstate adjuster that the Plaintiffs would

justifiably rely o[n] the Allstate adjuster’s promise”; and (4) because “Plaintiffs have alleged that

it would be an injustice and against public policy for the Allstate adjuster to make promises that

the insurance company can later refuse to keep,” “it becomes the finder of disputed conclusions

of facts duty to determine and resolve the disputed issue of whether an injustice would occur if

Allstate is judicial [sic] allowed . . . to renege on the promises that the Allstate adjuster made.”

Further, the Chambers stated in their response, in part,

       Since reasonable minds could differ on the material disputed factual issues and
       conclusions of facts because neither side can present conclusive evidence except
       by sworn affidavit written testimony concerning exactly what was discussed by
       the Plaintiffs and the Allstate adjuster on August 18, 2008; it becomes the duty of
       the fact finder to determine if the Plaintiffs are telling the truth of the matter in
       their sworn affidavits or if the defense counsel has made the correct conclusive
       speculation about the conversation because in the summary judgment context this
       Court cannot resolve the conclusions of facts or the disputed facts without defense
       counsel presenting more than mere suspicion or speculation as to what actually
       was said and promised to the Plaintiffs by the Allstate adjuster on August 18,
       2008.
....
       For this Court to grant Allstate’s summary judgment motion this Court would
       have to disregard any and all of the Plaintiff’s sworn affidavits that have been
                                             –6–
       previously filed with and presented to this Court and this Court would also have
       to accept the all [sic] of the speculations and conclusions of fact made by the
       defense counsel as being undisputed evidence . . . .

       The Chambers’s summary judgment response contained three citations to the reporter’s

record of the January 31, 2012 summary judgment hearing described above, a copy of which was

attached to the response. Specifically, the Chambers cited (1) a statement of counsel for Allstate

at that hearing that “Allstate admits that there was an offer made on the property damage”; (2)

argument by Marsha at that hearing that on August 18, 2008, the liability of Allstate’s insured

had not been established and therefore Allstate’s promise to the Chambers on that date was not

contingent upon any determination of the liability of Allstate’s insured, but rather “is a totally

separate deal”; and (3) the trial court’s question to Marsha at that hearing as follows: “And how

could there be a meeting of the minds if you didn’t know what the dollar amount was you were

talking about?” No other evidence was cited by the Chambers or attached to their response.

       At the June 4, 2015 hearing on Allstate’s May 7, 2015 no-evidence and traditional

motions for summary judgment, counsel for Allstate argued in part that the Chambers “attached

no evidence to their summary judgment response, no evidence of any of the elements

whatsoever” and “[s]o with regard to our no evidence motion, on that, that alone, the court

should grant the no evidence motion.” Marsha responded in part, “Allstate didn’t meet their

burden of summary judgment evidence because the plaintiffs plead all the necessary allegations

and evidence with their sworn affidavits to prevent any summary judgment from being granted.”

Then, the following exchange occurred between the trial court and Marsha:

       THE COURT: Point to me in the record where there is some evidence of the
       elements of promissory estoppel and specifically each item of promissory
       estoppel.

       MS. CHAMBERS: Okay. Like I said, pages 3 through 5 [of Plaintiffs’ summary
       judgment response].

       THE COURT: Specifically tell me what it is.
                                               –7–
       MS. CHAMBERS: Okay. That we have plead that—and there’s affidavits of fact.

       THE COURT: Where are they? I don’t see—

       MS. CHAMBERS: They’re in the court records already. They’re in the appendix
       that went with this and stuff.

       THE COURT: They’re in the appendix?

       MS. CHAMBERS: That went with my amended petition that’s before this court.

       THE COURT: All right, ma’am, that is not part of the summary judgment record.
       I need to know where the summary judgment evidence is attached to your
       response to the motion for summary judgment.

       MS. CHAMBERS: All I have to do is plead that there was a start and stop date.

       THE COURT: Ma’am, what you have to plead is summary judgment evidence to
       rebut the no evidence motion for summary judgment. You have to come forward
       with proof of each element of your claim.

       MS. CHAMBERS: Okay, and I’ve already done that.

       THE COURT: Where is that? Show me in your response where that is.

       MS. CHAMBERS: Okay. No, I didn’t attach a copy of the same affidavit that
       the court already has.

In an order dated June 4, 2015, the trial court granted Allstate’s “no-evidence and traditional

motion for summary judgment” without specifying the grounds for its ruling.

       The Chambers filed a timely motion for new trial in which they asserted, in part,

“objections” to the trial court (1) “making conclusions of facts,” (2) “not accepting Plaintiffs’

affidavits,” and (3) committing a “fundamental error of law” by “depriv[ing] the Plaintiffs of

their due process of law.” Specifically, the Chambers stated in that motion, in part, (1) “Allstate

is not entitled to a no evidence summary judgment without it being found by the fact finder that

the Plaintiffs’ affidavit about the August 18, 2008 conversation with the Allstate adjuster should

carry no weight and should not be considered by the fact finder” because “Plaintiffs’ live

pleadings and Affidavit in Support of the Promissory Estoppels [sic] Claim had already provided
                                               –8–
all the necessary elements of the promissory estoppels [sic] claim”; (2) the trial court

“specifically inferred that because the Plaintiffs had not attached another copy of the sworn

affidavit to the Plaintiffs response to Allstate’s motion that the Court was not considering the

Plaintiffs prior sworn pleadings and prior sworn affidavit evidence” and “this is against the

principles of law because the Court is required to consider all the evidence that has been

presented to the Court previously”; (3) “it is only the Appellate Court that is required to not look

through all the previous trial court pleadings made by the parties without page reference

numbers”; (4) “it was ridiculous that in a case that contains 1 pleading, and 1 affidavit, and 1

appendix, and 1 motion, 1 response in the current file that the Court could not locate the one and

only affidavit that was just filed on March 2nd by the plaintiffs which the plaintiffs orally told

the Court about at Allstate’s motion for summary judgment hearing”; (5) “this bias action by this

Court has deprived the Plaintiffs of their due process of law right to a fair and impartial trial”; (6)

it was “fundamental error” for the trial court to “grant a default summary judgment to Allstate

just because the Plaintiffs did not attach and re-present the legally and factually sufficient

previously filed sworn pleadings and sworn affidavit of the Plaintiffs to this Court again in the

Plaintiffs’ response to Allstate’s motion that was legally and factually deficient”; and (7) “a non-

moving party is not required to respond with written evidence to the moving party’s summary

judgment motion if the moving party has failed to establish the moving party’s matter of law

entitlement to be granted a traditional or no-evidence summary judgment motion due to the

moving party only presenting non-written evidence of mere speculations and guesses to the

Court in the moving party’s motion.” Also, the Chambers stated in their motion “this plaintiff

has now filed an appendix in support of this Motion for New Trial and has included all the sworn

pleadings and sworn affidavit evidence that the plaintiffs have previously filed with this court




                                                 –9–
and a copy of Allstate’s defective summary judgment motion just like the clerk’s records would

be filed with and presented to the appellate court.”3

            Following a hearing, the trial court denied the Chambers’s motion for new trial. This

appeal timely followed.4

                                               II. THE CHAMBERS’S ISSUES

                                                        A. Standard of Review

            We review a trial court’s grant of summary judgment de novo.                                                           See, e.g.,

MaximusAlliance Partners, LLC v. Faber, No. 05-13-01688-CV, 2015 WL 707033, at *2 (Tex.

App.—Dallas Feb. 17, 2015, no pet.) (mem. op.) (citing Neely v. Wilson, 418 S.W.3d 52, 59

(Tex. 2013)). We must review the summary judgment record “in the light most favorable to the

nonmovant, indulging every reasonable inference and resolving any doubts against the motion.”

Id. (citing City of Keller v. Wilson, 168 S.W.3d 802, 824 (Tex. 2005)). When, as here, the trial

court’s summary judgment order does not specify the basis for its ruling, we must affirm the trial

court’s judgment if any of the theories advanced are meritorious. See, e.g., Browning v. Prostok,

165 S.W.3d 336, 344 (Tex. 2005).

            We review the trial court’s denial of a motion for new trial for an abuse of discretion.

Waffle House, Inc. v. Williams, 313 S.W.3d 796, 813 (Tex. 2010). A trial court abuses its

discretion if it reaches a decision so arbitrary and unreasonable as to amount to a clear and

prejudicial error of law or if it fails to analyze the law correctly or apply the law correctly to the

facts. See, e.g., In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005).




     3
         The copy of the Chambers’s motion for new trial in the appellate record does not contain an appendix and has no evidence attached.
     4
       Prior to filing their notice of appeal, the Chambers filed two separate requests for findings of fact and conclusions of law. No findings of
fact and conclusions of law were issued by the trial court.



                                                                     –10–
       Pro se appellants are held to the same standards as licensed attorneys and are required to

comply with the laws and rules of procedure. Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 677–

78 (Tex. App.—Dallas 2004, pet. denied).

                                       B. Applicable Law

       “Promissory estoppel applies to . . . allow the enforcement of an otherwise unenforceable

oral agreement when (1) the promisor makes a promise that he should have expected would lead

the promisee to some definite and substantial injury; (2) such an injury occurred; and (3) the

court must enforce the promise to avoid the injury.” Exxon Corp. v. Breezevale Ltd., 82 S.W.3d
429, 438 (Tex. App.—Dallas 2002, pet. denied) (citing Nagle v. Nagle, 633 S.W.2d 796, 800

(Tex. 1982)).

       Texas Rule of Civil Procedure 166a(i) governs no-evidence motions for summary

judgment. TEX. R. CIV. P. 166a(i). According to that rule, “[a]fter adequate time for discovery, a

party without presenting summary judgment evidence may move for summary judgment on the

ground that there is no evidence of one or more essential elements of a claim or defense on

which an adverse party would have the burden of proof at trial.” Id. “The motion must state the

elements as to which there is no evidence.” Id. Further, “[t]he court must grant the motion

unless the respondent produces summary judgment evidence raising a genuine issue of material

fact.” Id. That last requirement has been explained in the Texas Supreme Court’s comment to

rule 166a(i) as follows: “the respondent is not required to marshal its proof; its response need

only point out evidence that raises a fact issue on the challenged elements.” Id. cmt. (1997). “A

genuine issue of material fact exists if the nonmovant produces more than a scintilla of evidence

establishing the existence of the challenged element.” See, e.g., Fort Worth Osteopathic Hosp.,

Inc. v. Reese, 148 S.W.3d 94, 99 (Tex. 2004).




                                                –11–
       When a motion for new trial is filed after summary judgment has been granted, the trial

court may consider only the record as it existed prior to granting the summary judgment. Black

v. Wills, 758 S.W.2d 809, 818 (Tex. App.—Dallas 1988, no writ); accord Chen v. Breckinridge

Estates Homeowners Ass’n, Inc., No. 05-03-01753-CV, 2004 WL 1813757, at *2 (Tex. App.—

Dallas Aug. 16, 2004, no pet.) (mem. op.). “Generally, a party may not rely on new evidence in

a motion for new trial unless it demonstrates the evidence was newly discovered and could not

have been discovered through due diligence prior to the ruling on the summary judgment

motion.” Indus. Clearinghouse, Inc. v. Jackson Walker, L.L.P., 162 S.W.3d 384, 389 (Tex.

App.—Dallas 2005, pet. denied); accord McMahan v. Greenwood, 108 S.W.3d 467, 500 (Tex.

App.—Houston [14th Dist.] 2003, pet. denied).

       As a prerequisite to presenting a complaint for appellate review, the record must show (1)

the complaint was made to the trial court by a timely request, objection, or motion, and (2) the

trial court ruled on the request, objection or motion, or refused to rule and the complaining party

objected to such refusal. TEX. R. APP. P. 33.1(a). Additionally, an appellant’s brief “must

contain a clear and concise argument for the contentions made, with appropriate citations to

authorities and to the record.” TEX. R. APP. P. 38.1(i).

                                  C. Application of Law to Facts

       The Chambers assert the following eighteen issues on appeal:

       (1) Does the Trial Court Judgment contain a Fundamental Error of Law?

       (2) Where [sic] the Appellants Constitutional Due Process of Law Rights Violated
       by the Judgment of the Trial Court?

       (3) Was Allstate’s Summary Judgment Motion Defective?

       (4) Did Allstate show itself entitled to judgment “as a matter of law”?

       (5) Could a Reasonable Mind have found that the Appellants presented all the
       necessary elements of their Promissory Estoppels Claim?

                                               –12–
(6) Did the Appellants Active Petition and the Appellants Active Sworn
Affidavits Create Genuine Material Fact Questions?

(7) Did Allstate’s Pleadings in its Motion for Traditional and No-Evidence
Summary Judgment Create Genuine Material Fact Questions?

(8) Did the Trial Court make Conclusions of Facts and Act as the Finder of
Disputed Facts at the Summary Judgment Motion Hearing?

(9) Could Reasonable Minds reach more than one conclusion from the same
factual evidence that was presented by both parties and could a Reasonable Mind
Differ as to the Application, Intent and Interpretation of the same factual evidence
that was presented by both parties?

(10) Is the Disputed Material Fact Question Concerning Injustice a Question of
Fact that Must be Resolved by the Fact-Finder?

(11) Do the appellants have any vested interest in the subrogation agreement that
they signed agreeing to pay any moneies [sic] that Allstate paid for the emergency
medical expenses back to the work insurance company and do the appellants have
any vested interest in the promises that the Allstate Adjuster made to appellants
on August 18, 2008 in which the Adjuster promised that Allstate would pay for
the damaged property and the emergency medical expenses which had already
been incurred and had ceased occurring on August 6, 2008 before the promises
were made since the Adjuster promised to pay the emergency medical expenses
directly to the emergency medical providers or are these questions reserved for
the Fact-Finding Jury?

(12) Did the Appellants present sufficient factual and legal sufficiency challenges
to the Trial Court and did the Appellants present Sufficient Possible Objections
and Errors of Law and Prior State Precedence and Jurisprudence to the Trial
Court in the Appellants Response to Allstate’s Summary Judgment Motion and
did the Appellants present sufficient sworn affidavit and sworn petition evidence
to the Trial Court between February 5, 2015 (when this case was remanded by to
the Trial Court) and June 4, 2015 to establish that Allstate had failed to meet its
required burden of proof at the June 4, 2015 Summary Judgment Motion
Hearing?

(13) Were the Appellants entitled to be granted their motion for new trial since the
Appellants plead and established that Allstate’s motion for summary judgment
was deficient and also plead and established that Allstate had not presented
sufficient evidence to meet the burden of proof required for Allstate to be granted
either a Traditional or No-Evidence Summary Judgment?

(14) Can a judgment that contains a fundamental error of law, because the
judgment is against public policy as that due process of law public policy was
granted to the public citizens in the Texas Constitution, be also actually violating
the Appellants Due Process of Law Rights because of the Trial Court’s Judgment;
                                       –13–
and can this judgment later be Collaterally Attacked at Any Time and in Any
Manner?

(15) Is a Trial Court required to consider all the Petitioner’s Pleadings and
Affidavit Evidence as True and Correct at a Summary Judgment Hearing; and is a
Trial Court authorized to Act as the Disputed Fact Finder; and is a Trial Court
authorized to make Conclusions of Facts in favor of the moving party at a
Summary Judgment Motion Hearing; and is a Trial Court only authorized to
render judgment in favor of the moving party if the moving party can establish
that a reasonable mind could not differ on the application, intent and
interpretation of the facts presented; and can a Trial Court find that the Petitioner
has not met his burden of proof unless the moving party can conclusively
disprove the existence of at least one of the elements necessary to the Petitioner’s
claim; and does the moving party have the burden of proof at the moving party’s
Summary Judgment Motion Hearing; and can a Trial Court grant additional rights
and relief “by judgment” that the moving party has not shown itself entitled to “as
a matter of law”?

(16) Can a Trial Court grant default summary judgment to the moving party at a
summary judgment motion hearing even if the petitioner fails to respond to the
moving party’s motion or even if the petitioner fails to attach another copy of the
Sworn Affidavits and the Sworn Petition to the Petitioner’s Response, because
this evidence and the necessary element pleadings and sworn evidence to defeat
the moving party’s summary judgment motion had already been filed with the
Trial Court by the Petitioner before the moving party ever filed its summary
judgment motion?

(17) Did the Appellants properly preserve for appellate review their factual and
legal sufficiency challenges, and their error of law objections, and their
fundamental error of law objections, and their objections to the Court acting as the
disputed fact-finder, and their objections to the Court making conclusions of facts
in favor of the moving party, and their objections to the Court granting additional
rights and relief to Allstate “by judgment” that Allstate had not shown itself
entitled to “as a matter of law” and their objections to the Court not accepting as
true and correct the Sworn Petition Pleadings and the Sworn Affidavit Evidence
previously on file with the Court at Allstate’s summary judgment motion hearing?

(18) Should the judgment of the trial court be reversed and should this case be
remanded back to the trial court with instructions to proceed to trial so the fact-
finder can make all conclusions of facts and resolve all the disputed genuine
material fact questions?




                                       –14–
In their appellate brief, the Chambers do not separately argue any of these eighteen issues.

Rather, they present one argument consisting of twenty-five pages without reference to any

particular issues.5

            Allstate argues on appeal (1) “[t]he trial court did not err when granting Allstate’s no-

evidence summary judgment motion because Chambers’ response failed to produce any

summary judgment evidence at all”; (2) “[t]he trial court did not abuse its discretion when

denying Chambers’ motion for a new trial because the trial court found no good cause to set

aside its judgment”; and (3) “[the Chambers’s] arguments on appeal fail to show reversible error

because issues not expressly presented to the trial court by written motion, answer or other

response shall not be considered on appeal as grounds for reversal.”

            As a threshold matter, to the extent the Chambers’s issue number eleven asks this Court

to make a determination respecting a “vested interest” of the Chambers, the record does not show

that issue was raised or addressed in the trial court. See TEX. R. APP. P. 33.1(a). Further, in issue

number fourteen, the Chambers assert arguments respecting violation of “public policy.”

However, nowhere in their appellate brief do the Chambers provide argument or authority

respecting how “public policy” was violated in this case. See TEX. R. APP. P. 38.1(i); see also

Huey v. Huey, 200 S.W.3d 851, 854–55 (Tex. App.—Dallas 2006, no pet.) (“Failure to cite
    5
        Further, in a reply brief in this Court, the Chambers state in part,

                  [Allstate] is seeking for the Petitioners to have the burden of proof at Allstate’s summary judgment hearing even
            when Allstate DID NOT present any conclusive proof or state statute or fundamental rule of law that the Petitioners had the
            burden to respond to and made NO defensive claims that the Petitioners had not already responded to in the documents that
            were previously filed with the court and therefore were before the court on June 4, 2015.
                  All the disputed issues in this case were well known to the trial court and the trial court was fully aware that the
            written evidence in the Petitioners Active Appendixes One–Five had contained the necessary evidence to actually prevent
            Allstate from being able to conclusively establish that Allstate had any matter of law entitlement to be granted its
            traditional or no-evidence summary judgment and the trial court was also well aware that at the very least the Petitioners
            had filed sufficient sworn affidavits to defeat any summary judgment motion filed by Allstate.
    ....
              . . . In this case the Petitioners even established the connection between each allegation made and each of the
        necessary elements of the Petitioners claims therefore, Allstate absolutely did not establish that it was entitled to a no-
        evidence summary judgment as a matter of law because the Petitioners are not required to present evidence to establish that
        they are entitled to judgment as a matter of law just to defeat the moving parties no-evidence summary judgment because
        the necessary element pleadings and allegations made by the Petitioners are sufficient to defeat the no-evidence summary
        judgment unless the moving party can conclusively disprove at least one of the necessary elements of the Petitioners claims
        ....
    (emphasis original).


                                                                         –15–
applicable authority or provide substantive analysis waives an issue on appeal.”). Consequently,

we conclude issues number eleven and fourteen present nothing for this Court’s review.

       As to the Chambers’s remaining sixteen issues, we begin by addressing together issues

number one through ten, number twelve, and number fifteen through eighteen, all of which

pertain to the Chambers’s challenge to the trial court’s granting of summary judgment in favor of

Allstate. We construe the Chambers’s arguments in their appellate brief and reply brief on

appeal to assert that the trial court’s granting of summary judgment in favor of Allstate

constituted “fundamental error” and violated the Chambers’s “constitutional due process of law

rights” because (1) Allstate’s motion for summary judgment was “defective” and (2) the

Chambers’s “pleadings and affidavit evidence” raised a genuine issue of material fact as to the

challenged elements.

       With respect to the alleged defectiveness of Allstate’s no-evidence motion for summary

judgment, the Chambers argue in part (1) that motion “established that Allstate’s pleadings were

deficient and established that Allstate had not carried its required burden of proof because

Allstate’s summary judgment pleadings only established that there may be genuine fact questions

which are reserved for the fact-finding jury” and (2) “it is fundamental law that the summary

judgment movant is required to produce more evidence than just the amount of evidence to

create genuine material fact questions before the movant in a summary judgment motion can be

granted their traditional or no-evidence summary judgment.”          Having reflected on these

contentions, we note the record shows Allstate’s May 7, 2015 no-evidence motion for summary

judgment challenged each of the elements of the Chambers’s promissory estoppel claim, rather

than offered evidence. Accordingly, on this record, we cannot agree with the Chambers’s

position that Allstate’s no-evidence motion for summary judgment was deficient or that Allstate

did not “carr[y] its required burden of proof” respecting that motion. See TEX. R. CIV. P. 166a(i)

                                              –16–
(“After adequate time for discovery, a party without presenting summary judgment evidence

may move for summary judgment on the ground that there is no evidence of one or more

essential elements of a claim or defense on which an adverse party would have the burden of

proof at trial.”).

        Next, we turn to the Chambers’s “constitutional due process of law” argument. In their

appellate brief, the Chambers cite generally to HS Tejas, Ltd. v. City of Houston, 462 S.W.3d 552

(Tex. App—Houston [1st Dist.] 2015, no pet.), and assert in part as follows:

        [T]he trial court had to accept all the plaintiffs allegations as true including all the
        plaintiffs sworn affidavits and the sworn petition that had already been presented
        to the trial court and that means that any appellate court opinion that does not find
        that the trial court must construe the pleading in favor of the plaintiff at the
        preliminary stage of the proceedings; would be in direct conflict with the Houston
        Court of Appeals 2015 Opinion and would therefore, be ripe for the Texas
        Supreme Court to review for Constitutional Due Process of Law Issues.
....
                . . . [T]he Movant had the burden of proof in a summary judgment motion
        since the pleadings of the appellants had already established that the appellants
        had plead and alleged all the necessary elements of the promissory estoppels [sic]
        cause of action therefore, Allstate had the burden of proof at the hearing on
        Allstate’s traditional and no-evidence summary judgment hearing instead of the
        Appellants.

Further, in their reply brief on appeal, the Chambers argue in part that the trial court’s summary

judgment was improper because “at the ‘plea stage’ the Petitioners are not required to prove their

case just to defeat the moving party’s summary judgment motion and the Petitioners are only

required to plead facts, not prove them, that at least create a fact question about each of the four

necessary elements of their [promissory estoppel claim].”

        HS Tejas, Ltd. involved a lawsuit filed against the City of Houston. Id. at 555. The City

challenged subject-matter jurisdiction on the express ground that no evidence supported the

pleadings and the trial court granted the City’s plea to the jurisdiction. Id. at 557. The First

District Court of Appeals stated it had expressly held in prior cases that a trial court’s subject-

matter jurisdiction cannot be challenged by a no-evidence motion for summary judgment and “a
                                                 –17–
plaintiff generally will not be required to marshal evidence and prove a claim just to overcome a

plea to the jurisdiction.” Id. Based on that precedent, the court of appeals concluded the City

had failed to meet its burden to challenge jurisdiction. Id.

       Because the case before us does not involve a plea to the jurisdiction, HS Tejas, Ltd. is

inapposite. Further, “pleadings are not competent summary judgment evidence, even if sworn or

verified.” Sher v. Fun Travel World, Inc., 118 S.W.3d 500, 502 (Tex. App.—Dallas 2003, no

pet.) (citing Laidlaw Waste Sys. (Dallas), Inc. v. City of Wilmer, 904 S.W.2d 656, 660 (Tex.

1995)). We cannot agree with the Chambers’s position that their “pleadings” in this case

precluded the granting of Allstate’s no-evidence motion for summary judgment.

       Now, we consider the Chambers’s arguments respecting the “factual evidence” they

contend satisfied their evidentiary burden. In light of our conclusion above that Allstate’s no-

evidence motion for summary judgment was not “defective,” the Chambers had the burden to

“produce[] summary judgment evidence raising a genuine issue of material fact” as to the

elements challenged in that motion. See TEX. R. CIV. P. 166a(i). This required the Chambers to

“point out evidence that raises a fact issue on the challenged elements.” Id. cmt. (1997).

       In Johnson v. Brewer & Pritchard, P.C., 73 S.W.3d 193 (Tex. 2002), the supreme court

specifically addressed the burden to “point out” evidence supporting each challenged element in

response to a no-evidence motion for summary judgment. In that case, a law firm sued its

former associate and another lawyer, asserting causes of action for breach of fiduciary duty,

actual and constructive fraud, conversion, negligence, and conspiracy. Id. at 198. The individual

attorneys filed a no-evidence motion for summary judgment, claiming in part there was no

evidence of the “unlawful purpose” of the conspiracy claim. Id. The trial court granted the

individual attorneys’ motion for summary judgment and the court of appeals affirmed,

concluding the law firm’s response to the motion for summary judgment did not tie facts in the

                                               –18–
record to the specifically challenged elements of the conspiracy claim. Id. On review before the

Texas Supreme Court, that court observed that although none of the headings or subheadings in

the response identified the conspiracy claim, the response “detailed evidence” and “[a]fter

identifying this evidence, Brewer & Pritchard asserted in a single sentence, ‘[t]hese facts clearly

evidence a sloppy but, thus far effective scheme to funnel [funds to the individual attorneys].’”

Id. at 207. The supreme court concluded the law firm’s summary judgment response “met the

minimum requirements of Rule 166a(i).” Id. at 207–08.

       Subsequently, Brewer & Pritchard, P.C. has been distinguished by this Court and other

courts of appeals. One such case, MaximusAlliance Partners, involved a no-evidence motion for

summary judgment that challenged all three elements of the plaintiff’s claim for aiding and

abetting breach of fiduciary duty. See 2015 WL 707033, at *8. This Court observed (1) the

plaintiff’s summary judgment response “did not identify what evidence supported the conclusion

that [one of the defendants] was an ‘agent’ or how the [other defendants] ‘knew’ this” and (2)

“the portions of [plaintiff’s] response that discussed the aiding and abetting claim did not cite

any evidence to support the assertions being made.” Id. Then, this Court stated in part,

       We recognize that, under Brewer & Pritchard, P.C., to satisfy the requirement
       that a respondent “point out” evidence supporting a claim, it is not necessary for
       the response to address the evidence and the claims by laying out each element of
       each claim and matching up the evidence to each element. However, one must do
       more than itemize the evidence and then, in a section totally separate from the
       recitation of the evidence, offer general conclusions that “[t]he above evidence
       conclusively establishes each element of the Plaintiff’s claims for aiding and
       abetting by the [appellees].”

Id. at *9 (citations omitted). This Court concluded the plaintiff’s response to the no-evidence

summary judgment motion was “insufficient under the requirements of rule 166a(i).” Id.

       In another case, Burns v. Canales, No. 14-04-00786-CV, 2006 WL 461518 (Tex. App.—

Houston [14th Dist.] Feb. 28, 2006, pet. denied) (mem. op.), a client, Jeffrey Michael Burns,

filed a lawsuit against his attorney and his attorney’s employer claiming, inter alia, negligence,
                                              –19–
fraud, and breach of fiduciary duty. The defendants filed a no-evidence motion for summary

judgment, which was granted by the trial court. Id. at *2. On appeal, the Fourteenth District

Court of Appeals agreed with the trial court that Burns’s response was inadequate to satisfy his

burden of proof to defeat a no-evidence motion for summary judgment. Id. at *4. That court

observed in part that Burns’s response “cites to neither evidence nor authority.” Id. at *5.

Additionally, that court stated in part,

       Burns contends it would not have been unduly burdensome for the trial court to
       review his evidence, because his response contained only 122 pages of evidence.
       The number of pages, however, is not dispositive. The issue is whether the trial
       court must search through all of the non-movant’s evidence to determine if a fact
       issue exists without any guidance concerning what evidence creates an issue on a
       particular element. Under the Rules of Civil Procedure, the party seeking to avoid
       the effects of a well-pleaded no-evidence motion for summary judgment bears the
       burden to file a written response that raises issues preventing summary judgment,
       and that points to evidence supporting those issues. Where the nonmovant fails to
       meet that burden, the trial court is not required to supply the deficiency, but
       instead must grant the motion.

Id. at *6 (citations omitted); see also Levine v. Unique Beverage Co., No. 05-11-01467-CV, 2013
WL 1281896, at *3 (Tex. App.—Dallas Mar. 19, 2013, pet. denied) (mem. op.) (trial court was

not required to search through ninety-eight pages of evidence attached to plaintiff’s response to

locate summary judgment evidence raising genuine issue of material fact without more specific

guidance from plaintiff); Norris v. Tenet Houston Health Sys., No. 14-04-01029-CV, 2006 WL
1459958, at *10 (Tex. App.—Houston [14th Dist.] May 30, 2006, no pet.) (mem. op.) (“A trial

court does not abuse its discretion when it does not consider summary judgment proof to which a

movant does not specifically direct the trial court’s attention.”).

       In the case before us, the Chambers attached to their summary judgment response the

reporter’s record of the January 31, 2012 summary judgment hearing described above. Among

the Chambers’s three citations to that reporter’s record were citations to (1) a statement of

counsel for Allstate at that hearing that “Allstate admits that there was an offer made on the

                                                –20–
property damage” and (2) argument by Marsha at that hearing that on August 18, 2008, the

liability of Allstate’s insured had not been established and therefore Allstate’s promise to the

Chambers on that date was not contingent upon any determination of the liability of Allstate’s

insured, but rather “is a totally separate deal.”6 The Chambers assert in their appellate brief,

           [I]t is indisputable that Allstate is admitting one part of the August 18, 2008
           promise made by the Allstate adjuster; while Allstate is denying the second part
           of the same August 18, 2008 promise made by the Allstate adjuster which was
           made at the exact same time and therefore, at most this is a disputed genuine issue
           of material fact question because reasonable minds could reach more than one
           conclusion from these set of facts since a reasonable mind could find that since
           Allstate admits to one part of the same promise that the other part of the same
           promise might also have occurred therefore, summary judgment on this disputed
           fact question is not authorized because disputed facts are reserved for the fact
           finding jury and it is fundamental law that the Court must resolve all inferences in
           favor of the non-moving party and accept all pleadings of the non-moving party
           as true and correct at the summary judgment preliminary stage of the proceeding.

Also, the Chambers contend Marsha’s argument at that hearing shows “Allstate’s contract with

[the insured] has absolutely no effect upon the Appellants separate promissory estoppels [sic]

defensive claim that the Appellants have against Allstate.”

           The Chambers cite no authority, and we have found none, to support their position that

evidence of Allstate’s undisputed promise to pay approximately $3,000 in property damage for

Jerry’s motorcycle constitutes evidence of a promise to also pay more than $200,000 in medical

expenses. We cannot agree with that position. Further, to the extent the Chambers assert

Marsha’s argument at the January 31, 2012 summary judgment hearing described above pertains

to the element of reliance, the Chambers do not explain, and the record does not show, how that

argument constitutes evidence.

           Moreover, the Chambers were required to point out evidence that raises a fact issue on

each of the challenged elements. See TEX. R. CIV. P. 166a(i). The Chambers do not assert, and

     6
       As described above, the third citation in the Chambers’s response was to a question asked by the trial court respecting a “meeting of the
minds.” The Chambers do not specifically address that question on appeal or explain how that question constitutes evidence.



                                                                    –21–
the record does not show, that their citations to the January 31, 2012 reporter’s record attached to

their response addressed all of the challenged elements. Rather, the Chambers contend evidence

raising a fact issue on each of those elements is contained in their “active sworn affidavits.” The

record shows (1) the Chambers’s summary judgment response referred to “any and all of the

Plaintiff’s sworn affidavits that have been previously filed with and presented to this Court” and

(2) during the hearing on Allstate’s May 7, 2015 motion for summary judgment, Marsha stated

she was relying on “affidavits of fact” contained in “the appendix that went with [the

Chambers’s amended petition] and stuff.” According to the Chambers, such affidavits “had

already been placed before the Trial Court” at the time each was filed and therefore were

“already required to be considered by the Trial Court on June 4, 2015.” However, no affidavits

filed by the Chambers in this case or in the cause of action from which this case was severed

were attached to or cited in the Chambers’s summary judgment response.

       This Court has stated that in responding to a no-evidence motion for summary judgment,

“one must do more than itemize the evidence and then, in a section totally separate from the

recitation of the evidence, offer general conclusions that ‘[t]he above evidence conclusively

establishes each element of the Plaintiff’s claims.’” MaximusAlliance, 2015 WL 707033, at *9.

In the case before us, the record does not show the Chambers “itemized the evidence” or met the

additional requirements described in MaximusAlliance.        See id.    Further, to the extent the

Chambers contend the trial court was required to search the record for evidence contained in

“any and all of the Plaintiff’s sworn affidavits that have been previously filed with and presented

to this Court,” the case law does not support that position. See Burns, 2006 WL 461518, at *6;

Levine, 2013 WL 1281896, at *3; Norris, 2006 WL 1459958, at *10. On this record, we




                                               –22–
conclude the trial court did not err by granting Allstate’s no-evidence motion for summary

judgment.7 See TEX. R. CIV. P. 166a(i).

           Finally, in their thirteenth issue, the Chambers contend they were “entitled to be granted

their motion for new trial since the Appellants plead and established that Allstate’s motion for

summary judgment was deficient and also plead and established that Allstate had not presented

sufficient evidence to meet the burden of proof required for Allstate to be granted either a

traditional or no-evidence summary judgment.” As described above, when a motion for new trial

is filed after summary judgment has been granted, the trial court may consider only the record as

it existed prior to granting the summary judgment. See Black, 758 S.W.2d at 818; Chen, 2004
WL 1813757, at *2. We concluded above that the record shows Allstate’s motion for no-

evidence summary judgment was not deficient and Allstate met its burden respecting that

motion. Therefore, we disagree with the Chambers’s position that they were entitled to a new

trial for the reasons specifically complained of in their thirteenth issue.

           Additionally, (1) the Chambers assert in part in their brief on appeal “it was established

that the no-evidence summary judgment was granted because of the appellants failure to attach to

the appellants response some type of additional evidence or attach another copy of the sworn

affidavit evidence and written evidence that the appellants had previously filed with the trial

court” and (2) the record shows the Chambers stated in their motion for new trial “this plaintiff

has now filed an appendix in support of this Motion for New Trial and has included all the sworn

pleadings and sworn affidavit evidence that the plaintiffs have previously filed with this court.”

To the extent the Chambers’s argument on appeal can be construed to assert they should have


     7
        As described above, the Chambers assert in their ninth issue that reasonable minds could reach more than one conclusion from “the same
factual evidence that was presented by both parties.” In their briefing on appeal, the Chambers contend in part “the summary judgment evidence
presented by Allstate . . . contains NO sworn affidavit evidence and contains NO written evidence to conclusively disprove any of the Appellants’
allegations and sworn affidavit evidence.” (emphasis original). However, the Chambers do not address or explain, and the record does not show,
how any evidence “presented by Allstate” raises a fact issue on the challenged elements of promissory estoppel.



                                                                    –23–
been granted a new trial based on new evidence, the Chambers do not assert, and the record does

not show, the evidence in question was newly discovered and could not have been discovered

through due diligence prior to the court’s ruling on the motion for summary judgment. See

Indus. Clearinghouse, Inc., 162 S.W.3d at 389; McMahan, 108 S.W.3d at 500. On this record,

we conclude the trial court’s denial of the Chambers’s motion for new trial was not an abuse of

discretion. See Waffle House, Inc., 313 S.W.3d at 813.

       We decide the Chambers’s eighteen issues against them.

                                     III. CONCLUSION

       We decide against the Chambers on their eighteen issues. The trial court’s judgment is

affirmed.

                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE




151076F.P05




                                             –24–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JERRY CHAMBERS, MARSHA                                On Appeal from the 422nd Judicial District
CHAMBERS, AND JASON CHAMBERS,                         Court, Kaufman County, Texas
Appellants                                            Trial Court Cause No. 87353-422.
                                                      Opinion delivered by Justice Lang, Chief
No. 05-15-01076-CV         V.                         Justice Wright and Justice Bridges
                                                      participating.
ALLSTATE INSURANCE COMPANY,
Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee ALLSTATE INSURANCE COMPANY recover its costs
of this appeal from appellants JERRY CHAMBERS, MARSHA CHAMBERS, AND JASON
CHAMBERS.


Judgment entered this 9th day of June, 2016.




                                               –25–